Case 19-80436   Doc 5   Filed 03/20/19   Entered 03/20/19 10:47:22   Desc Main
                           Document      Page 1 of 4
Case 19-80436   Doc 5   Filed 03/20/19   Entered 03/20/19 10:47:22   Desc Main
                           Document      Page 2 of 4
Case 19-80436   Doc 5   Filed 03/20/19   Entered 03/20/19 10:47:22   Desc Main
                           Document      Page 3 of 4
Case 19-80436   Doc 5   Filed 03/20/19   Entered 03/20/19 10:47:22   Desc Main
                           Document      Page 4 of 4
